Exhibit 10.1

 

FOURTH AMENDMENT
TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”), dated as of December 19, 2008, is entered into by and
among: (A) MTR GAMING GROUP, INC., a Delaware corporation (“MTRI”), MOUNTAINEER
PARK, INC., a West Virginia corporation (“MPI”), SPEAKEASY GAMING OF LAS VEGAS,
INC., a Nevada corporation (“SGLVI”), PRESQUE ISLE DOWNS, INC., a Pennsylvania
corporation (“PIDI”), and SCIOTO DOWNS, INC., an Ohio corporation (“SDI” and
together with MTRI, MPI, SGLVI and PIDI, each, a “Borrower” and collectively,
the “Borrowers”); (B) the Lenders; and (C) WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent and collateral agent for the Lenders under
the Credit Agreement, the Swingline Lender and the L/C Issuer (in such capacity,
the “Agent Bank”).  Capitalized terms used herein and not otherwise defined
herein shall have the meanings given to them in the Credit Agreement defined
below.

 

RECITALS

 

A.            Borrowers, the Agent Bank and the Lenders have previously entered
into that certain Fifth Amended and Restated Credit Agreement, dated as of
September 22, 2006, as amended by that certain First Amendment to Fifth Amended
and Restated Credit Agreement dated as of June 19, 2007, as further amended by
that certain Limited Waiver and Second Amendment to Fifth Amended and Restated
Credit Agreement dated as of March 31, 2008, and as further amended by that
certain Third Amendment to Fifth Amended and Restated Credit Agreement dated as
of May 9, 2008 (collectively, the “Existing Credit Agreement” and as the same
may be further amended, restated, supplemented or otherwise modified and in
effect from time to time, including, but not limited to, by this Fourth
Amendment, the “Credit Agreement”), by and among Borrowers, the Lenders, and
Wells Fargo Bank, National Association, as Agent Bank, L/C Issuer and Swingline
Lender.

 

B.            Borrowers have requested certain amendments to the Existing Credit
Agreement as set forth below.

 

C.            The Agent Bank and the Lenders are willing to grant such requests
on the terms and subject to the conditions set forth in this Fourth Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth below and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereby agree,
except as otherwise set forth herein, as of the Fourth Amendment Effective Date
(as defined in Section 3 below) as follows:

 

1

--------------------------------------------------------------------------------


 

SECTION 1.         Amendments.  On the terms and subject to the conditions of
this Fourth Amendment (including the satisfaction of the conditions precedent
set forth in Section 3 below), the Existing Credit Agreement is hereby amended
as follows:

 

(a)           Definition of “Aggregate Commitment”.  The definition of
“Aggregate Commitment” in Section 1.01 of the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“Aggregate Commitment” shall mean reference to the aggregate amount committed by
Lenders for advance to or on behalf of the Borrowers as Borrowings under the
Credit Facility in the principal amount of One Hundred Ten Million Dollars
($110,000,000.00) as of the Fourth Amendment Effective Date, as may be reduced
from time to time by: (i) the Scheduled Reductions, (ii) Voluntary Permanent
Reductions, and/or (iii) Mandatory Commitment Reductions.

 

(b)           Definition of “Aggregate Commitment Reduction Schedule”.  The
definition of “Aggregate Commitment Reduction Schedule” in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:

 

“Aggregate Commitment Reduction Schedule” shall mean the schedule setting forth
the amount of the Scheduled Reductions as of each Reduction Date under the
Credit Facility, which schedule shall be the Aggregate Commitment Reduction
Schedule marked “Schedule 2.01(c)”, affixed to the Fourth Amendment and by this
reference incorporated herein and made a part hereof, which revised
Schedule 2.01(c) shall fully supersede and restate Schedule 2.01(c) attached to
the Existing Credit Agreement.

 

(c)           Definition of “Applicable Margin”.  The definition of “Applicable
Margin” in Section 1.01 of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“Applicable Margin” shall mean, for any Base Rate Loan, the per annum margin set
forth in the chart below for the applicable time period below (subject to the
proviso following the chart below).

 

Time Period

 

Applicable Margin for Base Rate Loans

 

 

 

 

 

From March 31, 2008 through and including the date immediately prior to the
Fourth Amendment Effective Date (as defined in the Fourth Amendment to Fifth
Amended and Restated Credit Agreement)

 

2.250

%

 

 

 

 

From the Fourth Amendment Effective Date (as defined in the Fourth Amendment to
Fifth Amended and Restated Credit Agreement) through and including March 31,
2009

 

2.750

%

 

2

--------------------------------------------------------------------------------


 

From April 1, 2009 through and including June 30, 2009

 

3.250

%

 

 

 

 

From July 1, 2009 through and including September 30, 2009

 

3.750

%

 

 

 

 

From October 1, 2009 through and including December 31, 2009

 

4.250

%

 

 

 

 

From January 1, 2010 and thereafter

 

4.750

%

 

It is understood and agreed that no LIBOR Loans have been permitted since the
expiration of the Interest Periods of the LIBOR Loans that were outstanding as
of the Second Amendment Effective Date  and therefore no Applicable Margin for
LIBOR Loans is set forth herein.

 

(d)           Definition of “Base Rate”.  The definition of “Base Rate” in
Section 1.01 of the Existing Credit Agreement is hereby amended and restated in
its entirety as follows:

 

“Base Rate” shall mean, on any day, the greatest of (a) the Prime Rate in effect
on such day, (b) the Federal Funds Rate for such day plus one and one-half
percent (1.50%) and (c) one and one-half percent (1.50%) plus the greater of
(i) the One Month LIBOR Rate for such day (determined on a daily basis as set
forth below) and (ii) two and one-half percent (2.50%).  As used in this
definition, “One Month LIBOR Rate” shall mean, with respect to any interest rate
calculation for a loan or an advance under the Credit Facility or any other
Obligation bearing interest at the Base Rate, a rate per annum equal to the
quotient (rounded upward if necessary to the nearest 1/16 of one percent) of
(a) the rate per annum referred to as the BBA (British Bankers Association)
LIBOR RATE as reported on Reuters LIBOR page 1, or if not reported by Reuters,
as reported by any service selected by the Agent Bank, on the applicable day
(provided that if such day is not a Banking Business Day for which a LIBOR Rate
is quoted, the next preceding Banking Business Day for which a LIBOR Rate is
quoted) at or about 11:00 a.m., London time (or as soon thereafter as
practicable), for Dollar deposits being delivered in the London interbank
eurodollar currency market for a term of one month commencing on such date of
determination, divided by (b) one minus the LIBOR Reserve Percentage in effect
on such day.  If for any reason rates are not available as provided in clause
(a) of the preceding sentence, the rate to be used in clause (a) shall be, at
the Agent Bank’s discretion (in each case, rounded upward if necessary to the
nearest 1/16 of one percent), (i) the rate per annum at which Dollar deposits
are offered to the Agent Bank in the London interbank eurodollar currency market
or (ii) the rate at which Dollar deposits are offered to the Agent Bank in, or
by the Agent Bank to major banks in, any offshore interbank eurodollar market
selected by the Agent Bank, in each case on the applicable day (provided that if
such day is not a Banking Business Day for which Dollar deposits are offered to
the Agent Bank in the London or such offshore interbank eurodollar currency
market, the next preceding Banking Business Day for which Dollar deposits are
offered to the Agent Bank in the London or such offshore interbank eurodollar
currency market) at or about 11:00 a.m., London time (or as soon thereafter as

 

3

--------------------------------------------------------------------------------


 

practicable) (for delivery on such date of determination) for a one month term. 
It is understood and agreed that obligations that bear interest based on the One
Month LIBOR Rate as set forth above are not LIBOR Loans.

 

(e)           Definition of “EBITDA”.  The definition of “EBITDA” in
Section 1.01 of the Existing Credit Agreement is hereby amended and restated in
its entirety as follows:

 

“EBITDA” shall mean, for any period with reference to the Borrower
Consolidation, (a) Net Income for such period plus, (b) to the extent deducted
in determining such Net Income for such period, the sum of the following for
such period, without duplication: (i) Interest Expense (expensed and
capitalized) for such period, (ii) the aggregate amount of federal and state
taxes on or measured by income for such period (whether or not payable during
that period), (iii) depreciation, amortization and all other non-cash expenses
for such period, (iv) all non-cash losses and extraordinary losses,
(v) preopening expenses for such period and (vi) one or more addbacks for
severance costs incurred between October 1, 2008 and December 31, 2009 up to
$2,000,000 in the aggregate for all periods (any such addback to be included in
any applicable four Fiscal Quarter period only to the extent actually incurred
in a Fiscal Quarter included in such four Fiscal Quarter period), minus (c) all
non-cash gains and extraordinary gains to the extent taken into account in
arriving at such Net Income, in each case as determined in accordance with GAAP.

 

For purposes of Financial Covenants, EBITDA shall include only Cash
distributions actually funded by an Unrestricted Subsidiary that are received by
the Borrower Consolidation.

 

Pro forma credit shall be given for the EBITDA of a company (or identifiable
business unit or division) included in Borrower Consolidation that was acquired
in a transaction permitted by this Credit Agreement as if such company (or
identifiable business unit or division) was owned on the first day of the
applicable period; companies (or identifiable business units or divisions) sold,
transferred or otherwise disposed of during any period will be treated as if not
owned during the entire applicable period.

 

(f)            Definition of “Excess Cash On Hand”.  The definition of “Excess
Cash On Hand” in Section 1.01 of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:

 

“Excess Cash On Hand” shall mean the total amount of Cash and Cash Equivalents
held by the Borrower Consolidation as of any date of determination in excess of
Twenty-Two Million Dollars ($22,000,000.00), but shall not include Cash or Cash
Equivalents that have been pledged to secure payment or performance by any
member of the Borrower Consolidation or for which the use thereof by the
Borrower Consolidation is restricted, but shall include funds held by the
Borrower Consolidation to pay for the Construction Completion Costs of any
Construction Project.

 

(g)           Definition of “Green Shingle Environmental Compliance”.  The
following definition is hereby added to Section 1.01 of the Existing Credit
Agreement:

 

4

--------------------------------------------------------------------------------


 

“Green Shingle Environmental Compliance” shall have the meaning ascribed to such
term in that certain Consent and Waiver Agreement No. 1 to Fifth Amended and
Restated Credit Agreement dated as of December 27, 2006, as amended.

 

(h)           Definition of “Mandatory Commitment Reduction(s)”.  The definition
of “Mandatory Commitment Reduction(s)” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“Mandatory Commitment Reduction(s)” shall mean a permanent reduction of the
Aggregate Commitment which shall be made from time to time as may be required
under Sections 2.15, 5.12 and/or 8.02.

 

(i)            Definition of “Maturity Date”.  The definition of “Maturity Date”
in Section 1.01 of the Existing Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“Maturity Date” shall mean March 31, 2010; provided, however, in the event the
Senior Unsecured Notes are not fully refinanced pursuant to an Acceptable Senior
Refinancing by January 2, 2010, the “Maturity Date” shall be January 2, 2010.

 

(j)            Definition of “Schedule of Lenders’ Proportions in Credit
Facility”.  The definition of “Schedule of Lenders’ Proportions in Credit
Facility” in Section 1.01 of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“Schedule of Lenders’ Proportions in Credit Facility”, a copy of which is set
forth as Schedule 2.01(a), affixed to the Fourth Amendment and by this reference
incorporated herein and made a part hereof, setting forth the respective
Syndication Interest and maximum amount to be funded under the Credit Facility
by each Lender with respect to the Aggregate Commitment as of the Fourth
Amendment Effective Date, as the same may be amended or restated from time to
time in connection with an Assignment and Assumption Agreement, which revised
Schedule 2.01(a) shall fully restate and supersede Schedule 2.01(a) attached to
the Existing Credit Agreement and all previous amendments and restatements
thereof.

 

(k)           Key Man Life Insurance.

 

(i)           Section 5.09(l) of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:

 

“l.         Intentionally Omitted.”

 

(ii)          Section 5.26 of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:

 

“5.26    Intentionally Omitted.”

 

(l)            Acceptable Senior Refinancing.  Section 5.25 and
Section 7.01(x) of the Existing Credit Agreement are hereby amended by replacing
each reference to “October 1, 2009” with “January 2, 2010.”

 

5

--------------------------------------------------------------------------------


 

(m)          Deferral of Green Shingle Environmental Compliance.  The following
provision shall be added to the Existing Credit Agreement as Section 5.33:

 

“5.33.      Green Shingle Environmental Compliance.  Each of the Lenders agrees
that the occurrence of Green Shingle Environmental Compliance can be deferred
until December 31, 2009.

 

(n)           Replacement Schedules 2.01(a) and 2.01(c) and Exhibit/Compliance
Certificate.  Schedule 2.01(a) of the Existing Credit Agreement is hereby
amended and restated in its entirety with Schedule 2.01(a) attached hereto. 
Schedule 2.01(c) of the Existing Credit Agreement is hereby amended and restated
in its entirety with Schedule 2.01(c) attached hereto.  Exhibit D of the
Existing Credit Agreement is hereby amended and restated in its entirety with
Exhibit D attached hereto.

 

SECTION 2.         Amendment Fee. In addition to all other amounts payable by
the Borrowers to the Agent Bank and/or the Lenders, on the Fourth Amendment
Effective Date, Borrowers shall pay to the Agent Bank, for the account of each
Lender, a non-refundable amendment fee in an amount equal to 0.25% of such
Lender’s Syndication Interest of the Aggregate Commitment as of the Fourth
Amendment Effective Date after giving effect to this Fourth Amendment
(collectively, the “Amendment Fees”).  The Amendment Fees are fully earned, due
and payable as of the Fourth Amendment Effective Date.

 

SECTION 3.         Conditions Precedent to the Effectiveness of this Fourth
Amendment.  The amendments contained in Section 1 above are conditioned upon
satisfaction of the following conditions (the first date on which all of the
following conditions have been satisfied being referred to herein as the “Fourth
Amendment Effective Date”):

 

(a)           Due execution and delivery by Borrowers and Banks of eight
(8) duplicate originals of this Fourth Amendment;

 

(b)           The Administrative Agent shall have received, on behalf of the
Lenders: (i) an amendment to each mortgage, deed of trust and real property
security document in form and substance satisfactory to the Administrative Agent
and (ii) such endorsements as the Administrative Agent may require in connection
with each existing title policy (or in lieu of such endorsements, an agreement
from the title company to issue such endorsements promptly after the Fourth
Amendment Effective Date).

 

(c)           A certificate, duly executed and delivered by the Secretary of
each Borrower, certifying (i) a true and correct copy of the resolutions for
each of the Borrowers authorizing each respective Borrowers to enter into all
documents and agreements to be executed by it pursuant to this Fourth Amendment
and further authorizing and empowering the officer or officers who will execute
such documents and agreements with the authority and power to execute such
documents and agreements on behalf of each respective corporation and (ii) the
incumbency, signatures and authority of the officers of such Borrower authorized
to execute, deliver and perform this Fourth Amendment and all other documents,
instruments or agreements related hereto executed or to be executed by such
Borrower;

 

6

--------------------------------------------------------------------------------


 

(d)           Borrowers shall have caused their attorneys to deliver a legal
opinion reasonably satisfactory to Agent Bank;

 

(e)           Agent Bank shall have received, on behalf of the Lenders, the
Amendment Fees, and Agent Bank shall have received, on behalf of itself, such
fees agreed to be paid by the Borrowers to the Agent Bank in connection with
this Fourth Amendment;

 

(f)            Reimbursement to Agent Bank by Borrowers for all fees and
out-of-pocket expenses incurred by Agent Bank in connection with this Fourth
Amendment and invoiced as of the Fourth Amendment Effective Date, but not
limited to, attorneys’ fees of Orrick, Herrington & Sutcliffe LLP and all other
like expenses remaining unpaid as of the Fourth Amendment Effective Date; and

 

(g)           Such other documents, instruments or conditions as may be
reasonably required by Agent Bank.

 

SECTION 4.         Representations and Warranties.  In order to induce the Agent
Bank and the Lenders to enter into this Fourth Amendment and to amend the
Existing Credit Agreement in the manner provided in this Fourth Amendment,
Borrowers represent and warrant to the Agent Bank and each Bank as follows:

 

(a)           Power and Authority.  Borrowers have all requisite corporate power
and authority to enter into this Fourth Amendment and the Revolving Credit Notes
(Second Restated) and to carry out the transactions contemplated by, and perform
their obligations under, the Credit Agreement.

 

(b)           Authorization of Agreements.  The execution and delivery of this
Fourth Amendment by Borrowers and the performance of the Credit Agreement by
Borrowers has been duly authorized by all necessary action, and this Fourth
Amendment and the Revolving Credit Notes (Second Restated) have been duly
executed and delivered by Borrowers.

 

(c)           Enforceability.  Each of this Fourth Amendment, the Revolving
Credit Notes (Second Restated) and the Credit Agreement constitutes the legal,
valid and binding obligation of each Borrower enforceable against such Borrower
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, other similar laws affecting the enforcement of creditors’ rights in
general or general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

(d)           No Conflict.  The execution and delivery by Borrowers of this
Fourth Amendment, the Revolving Credit Notes (Second Restated) and the
performance by Borrowers of each of this Fourth Amendment, the Revolving Credit
Notes (Second Restated) and the Credit Agreement do not and will not (i) violate
any law, rule, regulation, order, writ, injunction or decree of any court or
Governmental Authority to which Borrowers are subject, (ii) violate any
provision of, or result in the breach or the acceleration of, or entitle any
other Person to accelerate any indenture, evidence of indebtedness, loan or
financing agreement, or other agreement or instrument to which any Borrower is
bound or (iii) result in the creation or imposition of any lien, charge, or
encumbrance of any nature whatsoever upon any of their respective property or
assets.

 

7

--------------------------------------------------------------------------------


 

(e)           Governmental Consents.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by Borrowers of this
Fourth Amendment and the Revolving Credit Notes (Second Restated).

 

(f)            Representations and Warranties in the Credit Agreement. 
Borrowers confirm that, as of the Fourth Amendment Effective Date, the
representations and warranties contained in the Credit Agreement are (after
giving effect to this Fourth Amendment) true and correct in all material
respects (except to the extent any such representation and warranty is expressly
stated to have been made as of a specific date, in which case it shall be true
and correct as of such specific date) and that no Default has occurred and is
continuing.

 

SECTION 5.         Releases.  In further consideration of this Fourth Amendment,
each Borrower hereby (i) represents that it has no defenses to or setoffs
against any Obligations owing to the Banks nor claims against the Banks for any
matter whatsoever, related to or unrelated to the Obligations, (ii) waives,
releases and forever discharges each of the Banks and their respective agents,
officers and directors, from any and all known and unknown claims, actions,
causes of action, demands, setoffs, damages, causes, suits, accounts,
controversies and reckonings, in law or in equity, filed or otherwise, which
they or any of them have or may have against the Banks, or any of them, by
reason of any matter, facts, cause, act or thing of any conceivable kind or
character, whatsoever, occurring on or prior to the date of execution hereof,
which in any way, directly or indirectly relates to, concerns, arises out of or
is founded upon this Fourth Amendment and/or the documentation, obligations and
transactions evidenced by the Credit Agreement or any of the Loan Documents.

 

SECTION 6.           Miscellaneous.

 

(a)           Reference to and Effect Upon the Existing Credit Agreement and
other Loan Documents.

 

(i)            Except as specifically amended by this Fourth Amendment and the
documents executed and delivered in connection herewith, the Existing Credit
Agreement and each other Loan Document shall remain in full force and effect and
each is hereby ratified and confirmed by the Borrower.  Without limiting the
foregoing, the Liens granted pursuant to the Security Documents shall continue
in full force and effect.

 

(ii)           Each reference in the Existing Credit Agreement to “this Credit
Agreement”, “hereunder”, “hereof”, “herein” or any other word or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby, and each reference in any other Loan Document to the Existing Credit
Agreement or any word or words of similar import shall be and mean a reference
to the Credit Agreement as amended hereby.

 

(iii)          The execution and delivery of this Fourth Amendment and
performance of the Credit Agreement shall not, except as expressly provided
herein, constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of the Agent Bank or the Lenders under the Existing
Credit Agreement or any of the other Loan Documents.

 

8

--------------------------------------------------------------------------------


 

(iv)          If there is any conflict between the terms and provisions of this
Fourth Amendment and the terms and provisions of the Existing Credit Agreement
or any other Loan Document, the terms and provisions of this Fourth Amendment
shall govern.

 

(b)           Expenses.  Borrowers acknowledge that all costs and expenses of
the Agent Bank incurred in connection with this Fourth Amendment and the related
Loan Documents will be paid in accordance with Section 10.20 of the Credit
Agreement.

 

(c)           Headings.  Section and subsection headings in this Fourth
Amendment are included for convenience of reference only and shall not
constitute a part of this Fourth Amendment for any other purpose or be given any
substantive effect.

 

(d)           Counterparts.  This Fourth Amendment may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  Transmission by
telecopier or electronic mail of an executed counterpart of this Fourth
Amendment shall be deemed to constitute due and sufficient delivery of such
counterpart.

 

(e)           Governing Law.  This Fourth Amendment shall be governed by and
construed according to the laws of the State of Nevada without reference to
conflicts of law rules.  The scope of the foregoing governing law provision is
intended to be all-encompassing of any and all disputes that may be brought in
any court or any mediation or arbitration proceeding and that relate to the
subject matter of this Fourth Amendment, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Fourth Amendment
as of the date first above written.

 

 

 

BORROWERS:

 

 

 

MTR GAMING GROUP, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ John W. Bittner, Jr.

 

Name:

 John W. Bittner, Jr.

 

Title:

 Executive Vice President Finance and Accounting

 

 

 

 

 

MOUNTAINEER PARK, INC.,

 

a West Virginia corporation

 

 

 

 

 

By:

/s/ John W. Bittner, Jr.

 

Name:

 John W. Bittner, Jr.

 

Title:

 Chief Accounting Officer and Treasurer

 

 

 

 

 

SPEAKEASY GAMING OF LAS VEGAS, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ John W. Bittner, Jr.

 

Name:

 John W. Bittner, Jr.

 

Title:

 Chief Accounting Officer

 

 

 

 

 

PRESQUE ISLE DOWNS, INC.,

 

a Pennsylvania corporation

 

 

 

 

 

By:

/s/ John W. Bittner, Jr.

 

Name:

 John W. Bittner, Jr.

 

Title:

 Chief Financial Officer and Chief Accounting Officer

 

10

--------------------------------------------------------------------------------


 

 

SCIOTO DOWNS, INC.,

 

an Ohio Corporation

 

 

 

 

 

 

 

By:

/s/ John W. Bittner, Jr.

 

Name:

John W. Bittner, Jr.

 

Title:

Chief Financial Officer and Chief Accounting Officer

 

--------------------------------------------------------------------------------


 

 

BANKS

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Agent Bank, Lender, Swingline

 

Lender and L/C Issuer

 

 

 

 

 

By:

/s/ James Neil

 

Name:

James Neil

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK, successor by merger to

 

NATIONAL CITY BANK OF PENNSYLVANIA,

 

Lender

 

 

 

 

 

By:

/s/ Emil Kwaczala

 

Name:

Emil Kwaczala

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CIT LENDING SERVICES CORPORATION,

 

Lender

 

 

 

 

 

By:

/s/ Anthony Holland

 

Name:

Anthony Holland

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK,

 

Lender

 

 

 

 

 

By:

/s/ Troy Brown

 

Name:

Troy Brown

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

Lender

 

 

 

 

 

By:

/s/ Neil Corry-Roberts

 

Name:

Neil Corry-Roberts

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA,

 

Lender

 

 

 

 

 

By:

/s/ Euclid B. Noble

 

Name:

Euclid B. Noble

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG,

 

NEW YORK AND GRAND CAYMAN

 

BRANCHES

 

Lender

 

 

 

 

 

By:

/s/ Werner Schmidbauer

 

Name:

Werner Schmidbauer

 

Title:

SVP

 

 

By:

/s/ Karla Wirth

 

Name:

Karla Wirth

 

Title:

AVP

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01(A)

SCHEDULE OF LENDERS’ PROPORTIONS
IN CREDIT FACILITY

(As of Fourth Amendment Effective Date)

 

NAME OF LENDER

 

MAXIMUM AMOUNT OF
PRINCIPAL

 

PROPORTIONATE
SYNDICATION
INTEREST IN CREDIT

 

Wells Fargo Bank, National Association

 

$

28,387,096.76

 

25.8064516

%

CIT Lending Services Corporation

 

$

20,580,645.14

 

18.7096774

%

National City Bank

 

$

17,741,935.53

 

16.1290323

%

Citizens Bank of Pennsylvania

 

$

14,903,225.81

 

13.5483871

%

PNC Bank, National Association

 

$

10,645,161.34

 

9.6774194

%

Commerzbank AG

 

$

10,645,161.34

 

9.6774194

%

Fifth Third Bank

 

$

7,096,774.08

 

6.4516128

%

TOTAL

 

$

110,000,000.00

 

100.0

%

 

--------------------------------------------------------------------------------


 

SCHEDULE  2.01(C)

AGGREGATE COMMITMENT REDUCTION SCHEDULE

 

REDUCTION DATE

 

SCHEDULED REDUCTION

December 22, 2008

 

2.5% of Aggregate Commitment as of the Fourth Amendment Effective Date

March 23, 2009

 

2.5% of Aggregate Commitment as of the Fourth Amendment Effective Date

June 22, 2009

 

2.5% of Aggregate Commitment as of the Fourth Amendment Effective Date

September 21, 2009

 

2.5% of Aggregate Commitment as of the Fourth Amendment Effective Date

December 21, 2009

 

5.0% of Aggregate Commitment as of the Fourth Amendment Effective Date

Maturity Date

 

The remaining amount of the Aggregate Commitment (if any)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

COMPLIANCE CERTIFICATE

 

--------------------------------------------------------------------------------